DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 41-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/22. Applicant however, requests rejoinder of the non-elected claims when the elected claims are found allowable. This request cannot be considered because the elected claims are for the process, and apparatus claims will require separate examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting the length of the liquid supplying tube” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation, “adjusting the length of the liquid supplying tube” is indefinite because it means the tube length can be increased or decreased, but since it is a rigid tube, it is unclear how this can be performed. While a different length of tube can be substituted every time the system is operated, that is not actually “adjusting the length.”
Claim limitation “adjusting the length of the liquid supplying tube” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Spec @ page 37 describes various lengths from 0.1 m to 500 m.  Page 48, [0084], has “The length of a liquid supplying tube can be controlled, for example, by switching a flow channel or the like.” None of these describe how the length can be adjusted. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-34 and 36-40 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MacLachlan et al (US 7,901,708), with further evidence from Edgerly-Plug (US 6,596,305).


    PNG
    media_image1.png
    912
    1267
    media_image1.png
    Greyscale

	Fig. 4 of MacLachlan is copied herein with some annotations. This figure is geared towards a process for making lipid or liposome particles with a drug encapsulated therein.  The drug, by applicant’s definition, includes manty things as described in page 24 of the specification. Therefore the nucleic acids or other compounds encapsulated in the liposome of MacLachlan are drugs. MacLachlan’s claim 1 substantially describes the process claimed. The T-connector also implies a length, because it has a length. In addition, tubes connect the source liquids 425 and 440 with the T-connector and the incubation vessel 450. The process is further described in “2. Liposome formation”, in columns 7-9. Particle size control, or obtaining the desired particle size can be seen in Tables IV – VI. Alcohol concentrations are > 18%.
	The examiner understands that the T-connector, and the length of tube from T-connector to the incubation vessel should correspond to applicant’s “tube” (tube 2 in fig. 2 of the disclosure.)
Regarding the time and other alternate factors in controlling particle size, see incubation with respect to fig. 4, which implies a time factor. It is noted that applicant’s claim does not actually have a time specified.
Residence time of 0.1 to 60 minutes: while MacLachlan is silent on the actual time for incubation, etc., it would have been obvious to one of ordinary skill the determine the actual time needed for the process in MacLachlan. 
Regarding the PDI of less than 0.1, MacLachlan teaches acceptable standard deviations, which would fall within the PDI claimed: see fig.. 14. Also noted is the data in fig. 14 and other teachings in MacLachlan are liposomes with attached/encapsulated compounds, which  could further spread the PDI. Claimed PDI is for lipid particles without any encapsulated drug (disclosure at pages 60-61). Therefore the PDI values without encapsulated drugs also would have been inherent in MacLachlan – same process.  [PDI = (σ/D)0.5]
Regarding the length of the tube, the range is pretty broad. I addition, applicant’s disclosure suggests a range from 0.1 – 500 m, and a lot of possibilities in between, which means the length is not a critical item. MacLachlan has tubes connecting the tanks. The actual length will depend on the engineering layout, and would have been obvious. Adjusting flow rate is also implicit in the MacLachlan teaching: see example 8. Liquid pressure required is also an engineering/design parameter to keep the flow.
Figure 4 shows a closed system. Not having additional process steps is not a patentable limitation.
Fig. 4 above has a downstream ultrafiltration system – a hollow fiber membrane.
Additional supporting evidence that liposome particle size can be controlled to desired sizes is found in Edgerly-Plug. The entire patent describes how lower alcohols (ethanol) – water mixture composition can be used to control liposome particle size.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 adds additional step of measuring chronological change in particle size of lipid loaded with the drug when alcohol concentration is constant, which is not contemplated by the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777